Citation Nr: 0202018
Decision Date: 03/01/02	Archive Date: 05/09/02

DOCKET NO. 99-01 714               DATE MAR 01, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the death of the
veteran.

ATTORNEY FOR THE BOARD 

Heather J. Harter, Counsel

INTRODUCTION

The veteran had active qualifying service in the United States
Armed Forces in the Far East (USAFFE) from December 1941 to January
1943 and from May 1945 to June 1946. He was a prisoner of war (POW)
of the Japanese Government from

May 1942 to January 1943. He died in November 1983. The appellant
is the widow of the veteran.

This appeal arose from a July 1998 rating decision of the
Department of Veterans Affairs (VA) Regional Office in Manila,
Philippines (the RO) which denied the appellant's claims of
entitlement to service connection for the cause of the veteran's
death and for accrued benefits. The appellant filed an appeal only
as to the death claim.

The Board of Veterans' Appeals (Board) denied this appeal in June
2000. The appellant appealed the Board's decision to the United
States Court of Appeals for Veterans Claims (Court). In a December
2000 order, the Court granted an unopposed motion filed by the
Secretary of Veterans Affairs to remand this case to the Board.

In October 2000, an attorney filed a Notice of Appearance with the
Court. There is no indication in the record that the attorney
submitted any further documents to the Court. As noted above, the
Secretary's motion to remand was unopposed. In March 2001, the
Board wrote to the attorney, informing him of the procedures for
representation of the appellant before VA, including the Board. The
Board specifically requested that the attorney file a VA Form 22a,
Appointment of Attorney as Claimant's Representative, or a document
to that effect. No response was received from the attorney, and the
appellant has not indicated to the Board that she is currently
represented. Based upon the above, the Board is of the
understanding that the appellant is without representation as to
the present matter.

In June 2001, operating on the assumption that the attorney no
longer represented the appellant, the Board contacted her and
provided her with the opportunity to submit additional evidence and
argument in support of her claim. No response was received from the
appellant.

2 -

FINDINGS OF FACT

1. The veteran died in November 1983. According to the death
certificate, his death was due to bronchopneumonia and cerebral
vascular thrombosis.

2. At the time of the veteran's death, service connection was not
in effect for any disability.

3. The medical evidence of record indicates that the veteran did
not suffer from a cardiovascular disorder during or within one year
of his qualifying USAFFE service, and there is no evidence
indicating he suffered from a disease which may be presumed under
law to have been related to his experiences as a prisoner of war.

4. The medical evidence of record indicates that the veteran did
not develop bronchopneumonia or cerebral vascular thrombosis until
many years subsequent to USAFFE service and there is no
demonstrable connection between such service and the causes of his
death.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not
warranted. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (2001).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in essence contends that the veteran's death is
related to his USAFFE service because the veteran's alleged heart
disease had its inception during his period of service and/or
developed subsequent to service as a consequence of his
imprisonment as a POW.

In the interest of clarity, the Board will review the law, VA
regulations and other authority which may be relevant to this
claim; then review the factual background of this case; and finally
proceed to analyze the claim and render a decision.

Law and regulations

Service connection - cause of death

Dependency and indemnity compensation may be awarded to a veteran's
surviving spouse, children, or parents for death resulting from a
service-connected or compensable disability. The death of a veteran
will be considered as having been due to a service-connected
disability when the evidence establishes that such disability was
either the principal or a contributory cause of death. 38 U.S.C.A.
1310 (West 1991); 38 C.F.R. 3.312(a) (2001).

The service-connected disability will be considered as the
principal (primary) cause of death when such disability, singly or
jointly with some other condition, was the immediate or underlying
cause of death or was etiologically related thereto. 38 C.F.R.
3.312(b) (2001). In determining whether a service-connected
disability contributed to death, it must be shown that it
contributed substantially or materially to death; that it combined
to cause death; or that it aided or lent assistance to the
production of death. It is not sufficient to show that it casually
shared in producing

- 4 -

death, but rather it must be shown that there was a causal
connection. 38 C.F.R. 3.312(c) (2001).

Service connection - in general

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. - 38
U.S.C.A. 1110 (West Supp. 2001).

Where a veteran served 90 days or more during a period of war and
cardiovascular disease becomes manifest to a degree of 10 percent
within one year from date of termination of such service, such
disease shall be presumed to have been incurred in service, even
though there is no evidence of such disease during the period of
service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991 & Supp.
2001); 38 C.F.R. 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted for
disability shown after service, when all of the evidence, including
that pertinent to service, shows that it was incurred in service.
38 C.F.R. 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 303, 305
(1992).

Presumptive Service Connection - Prisoners of War

If a veteran was a former prisoner of war and as such was interned
or detained for not less than 30 days, the following diseases shall
be service connected if manifest to a degree of 10 percent or more
at any time after discharge or release from active military, naval,
or air service even though there is no record of such disease
during service: avitaminosis, beriberi (including beriberi heart
disease), chronic dysentery, helminthiasis, malnutrition, pellagra,
any other nutritional deficiency, psychosis, any of the anxiety
states and dysthymic disorder (or depressive neurosis). 38 C.F.R.
3.309(c) (2001).

5 -

Standard of review

After the evidence has been assembled, it is the Board's
responsibility to evaluate the entire record. See 38 U.S.C.A.
7104(a) (West Supp. 2001). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107
(West Supp. 2001); 38 C.F.R. 3.102, 4.3 (2001). In Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of
Appeals for Veterans Claims (Court) stated that "a veteran need
only demonstrate that there is an 'approximate balance of positive
and negative evidence' in order to prevail." To deny a claim on its
merits, the preponderance of the evidence must be against the
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the
credibility and probative value of the evidence. See Madden v.
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein
[holding that the Board has the duty to assess the credibility and
weight to be given to the evidence]. The Board may not base a
decision on its own unsubstantiated medical conclusions. Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991).

Factual Background

The veteran's pre-separation affidavit reflects that he reported
that he had no cardiovascular complaints, symptoms or diagnoses. A
May 1946 report of physical examination conducted prior to his
discharge reflects that the veteran's cardiovascular system was
noted to be normal, and his blood pressure was 110/70. A chest X-
ray taken in conjunction with this examination was interpreted as

- 6 -

showing right costophrenic blunting; however, his lungs were noted
to have been clear upon clinical examination.

Medical records generated by the Philippine Army are of record.
These records are entirely negative for any symptomatology
indicative of either bronchopneumonia or cerebral vascular
thrombosis.

The record reflects that in May 1972 the veteran first applied to
VA for service connection for disorders claimed to have been
incurred in service. Specifically, the veteran claimed to have
incurred beriberi, heart disease, avitaminosis, chronic dysentery
and malaria during service. In support of this effort, the
appellant submitted an August 1972 affidavit from an official of
the V.L. Hospital, reflecting that he was admitted in 1965 due to
cerebral thrombosis. Upon the RO's request for information from the
veteran concerning whether that disorder had been incurred during
the time of his incarceration by the Japanese Government, the
veteran did not respond. The RO took no further action on the
veteran's claim.

The veteran died in November 1983. The certificate of death
reflects that the immediate causes of death were bronchopneumonia
and cerebral vascular thrombosis.

In April 1997, the appellant filed a claim of entitlement to
service connection for the cause of the veteran's death, contending
that the veteran had died due to ischemic heart disease. Her claim
was denied by the RO in a July 1998 rating decision. This appeal
followed.

The appellant submitted no medical evidence in support of her
claim. In her July 1999 substantive appeal (VA Form 9), she in
essence stated that the causes of the veteran's death,
bronchopneumonia and cerebral vascular thrombosis, were related to
his heart disease, which she contends should be service connected.

- 7 -

Analysis

Initial matter - VA's duty to notify/assist

As noted in the Introduction, the Board's June 2000 decision, which
denied the appellant's claim for dependency and indemnity
compensation, was the subject of an unopposed motion of the
Secretary of VA which was filed with the Court in December 2000.
The sole reason for the remand was the then-recent enactment of the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 5100 et
seq. (West 2001)] [hereinafter VCAA]. The Secretary argued that
because the criteria for developing and deciding benefits claims
had been fundamentally altered, readjudication of the appellant's
claim was necessary. The Board also was to address whether the
development of this case meets the requirements of the VCAA. Later
in the same month, the Court granted the Secretary's motion,
vacated the Board's decision and remanded the case to the Board for
such readjudication in light of the new law. The appellant did not
oppose the Secretary's motion.

The Board has given consideration to the provisions of the VCAA.
This law redefines the obligations of VA with respect to the duty
to assist. The VCAA also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. Regulations implementing the
VCAA have been enacted. See 66 Fed. Reg. 45,620 (August 29, 2001)
[to be codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)].

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Except for the provisions
pertaining to claims to reopen based upon the submission of new and
material evidence, which are not applicable in the instant

- 8 -

case, the implementing regulations are also effective November 9,
2000. In this case, therefore, the VCAA and its implementing
regulations are applicable. See Holliday v. Principi, 14 Vet. App.
280 (2000) [the Board must make a determination as to the
applicability of the various provisions of the VCAA to a particular
claim].

The Board has carefully considered the provisions of the VCAA and
the implementing regulations in light of the record on appeal, and
for the reasons expressed immediately below finds that the
evidentiary and procedural development of this claim has proceeded
in accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence not previously provided to VA, that is necessary to
substantiate the claims. As part of the notice, VA is to
specifically inform the claimant and the claimant's representative,
if any, of which portion, if any, of the evidence is to be provided
by the claimant and which part, if any, VA will attempt to obtain
on behalf of the claimant.

The appellant has been afforded ample notice of the requirements of
law, as well as what evidence is necessary to support her claim.
The RO has notified the appellant upon multiple occasions of the
necessity to identify and/or provide medical evidence to support
her claim, and has attempted to obtain records directly from
sources she has identified. The appellant has been notified of the
law and regulations governing the adjudication of her claim and of
the rationale for the denial of her claim in the December 1998
Statement of the Case (SOC) and in the July 1999 Supplemental
Statement of the Case (SSOC). The SOC specifically stated "[t]here
would have to be evidence of pertinent in-service disease and of a
nexus between it and the death causing conditions". The SSOC noted,
inter alia,

- 9 -

that "[t]here was no response to a letter to the claimant ...
requesting substantiation of her contention that a heart disease
contributed to the veteran's death."

The Board believes that all available medical evidence pertinent to
this case has been obtained. During the course of development of
evidence to support the appellant's claim, a certification was
received in June 1998 from the V.L. Hospital reflecting that the
veteran had been admitted for treatment, as was previously reported
in 1965. Specific treatment records were unavailable, having been
"destroyed by physical/natural calamities." Additionally, in
response to a VA request for records pertaining to the veteran from
the Fort Bonifacio Emergency Hospital in Fort Bonifacio, the
Republic of the Philippines, the appellant indicated that the
Hospital had destroyed its records ten years after their creation.
There is no reference in the evidence of record, including the
appellant's own statements, to additional outstanding medical or
other documentary evidence which might support the appellant's
claim. There is thus no indication that there is any relevant
evidence which currently exists and which has not been obtained.

The VCAA and implementing regulations require VA to provide a
claimant with an examination or to obtain a medical opinion based
upon a review of the evidence of record if VA determines it is
necessary to decide the claim. The Board recognizes that the record
contains no medical opinion pertaining to the question of whether
a medical nexus exists between the causes of the veteran's death
and his period of USAFFE service. For reasons expressed immediately
below, the Board concludes that no further development along these
lines is necessary.

A medical examination or medical opinion is necessary if the
information and evidence of record does not contain sufficient
competent medical evidence to decide the claim, but (a) contains
competent lay or medical evidence of a current diagnosed disability
or persistent or recurrent symptoms of disability; (b) establishes
that the veteran suffered an event, injury or disease in service,
or has

- 10-

a disease or symptoms of a disease listed in 38 C.F.R. 3.309,
3.313, 3.316 and 3.317 manifesting during an applicable presumptive
period provided the claimant has the required service or triggering
event to qualify for that presumption; and (c) indicates that the
claimed disability or symptoms may be associated with the
established event, injury or disease in service or with another
service-connected disability. See 66 Fed. Reg. 45,631 (2001).

As will be discussed in greater detail below, the medical record
and other evidence of record do not contain information of this
nature. There is no evidence tending to establish that the veteran
suffered an event, injury or disease in service, or had a disease
or symptoms of a disease listed in 38 C.F.R. 3.309, manifesting
during an applicable presumptive period or indicating that the
claimed disability or symptoms may be associated with the
established event, injury or disease in service or with another
service-connected disability. In fact, the only evidence which is
supportive of the appellant's claim is her own assertion that she
is deserving of an award of VA benefits.

It is the responsibility of the Board to determine the credibility
of proffered evidence by evaluating each piece of evidence in light
of the record as a whole. See Madden, supra. See also Owens v.
Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App.
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993). In
the absence of medical evidence suggestive that the veteran had
either bronchopneumonia or cerebral vascular thrombosis, or indeed
any chronic health problems at all, at the time of his discharge
from USAFFE service, referral of this case for a medical opinion
would in essence place the physician in the role of a fact finder.
This is the Board's responsibility. In other words, any medical
opinion which links the veteran's death to his period of USAFFE
service would necessarily be based solely on the appellant's
uncorroborated recent assertions regarding the veteran's medical
history. The Court has held on a number of occasions that a medical
opinion premised upon an unsubstantiated account is of no probative
value.

- 11 -

See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown,
9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229,
233 (1993).

In short, in the absence of any evidence, other than the
appellant's mere assertions, on which a medical examiner could link
bronchopneumonia or a cerebral vascular thrombosis to the veteran's
USAFFE service, such opinion would be useless. Under the
circumstances presented in this case, further development along
these lines would serve no useful purpose. See Soyini v. Derwinski,
1 Vet. App. 540, 546 (1991) [strict adherence to requirements in
the law does not dictate an unquestioning, blind adherence in the
face of overwhelming evidence in support of the result in a
particular case; such adherence would result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran]. Accordingly, the Board determines that a medical opinion
is not necessary in the instant case, and that further development
for the purpose of obtaining a medical opinion consequently is not
warranted.

Furthermore, because the RO denied the appellant's claim on the
merits, rather than under the now obsolete basis of not being well-
grounded, there is no prejudice to the appellant in the Board's
review of her claim on the merits. Cf. Bernard v. Brown, 4 Vet.
App. 384 (1993).

Thus, although the RO certified this case to the Board prior to the
enactment of the VCAA, the Board nevertheless finds that VA has met
its duty to assist the appellant in the development of her claim on
appeal under VCAA. In sum, the appellant has received appropriate
notice and the facts relevant to her claim have been properly
developed. There is no further action which need be undertaken to
comply with the provisions of the VCAA, and the appellant has
pointed to no actions she believes should be taken.

- 12 -


As a final initial matter, the Secretary's December 2000 motion
noted that the appellant could submit additional evidence and
argument in support of her claim. In June 2001, the Board invited
her to submit such additional evidence and argument. The appellant
did not respond.

Discussion

In proceeding with a decision on the merits of the appellant's
claim, the Board is of course cognizant of the Court's instructions
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) to the effect
that a remand by the Court is not "merely for the purposes of
rewriting the opinion so that it will superficially comply with the
'reasons or bases' requirement of 38 U.S.C. 7104(d)(1). A remand is
meant to entail a critical examination of the justification for the
decision." The Board has undertaken its review of the issue with
that in mind.

The Board points out, however, that neither the unopposed motion of
the Secretary or the Court's December 2000 order included the
identification of any error in the June 2000 Board decision.
Rather, the case was vacated by the Court for the sole purpose of
considering the application of the VCAA to the appellant's claim.
As discussed in detail above, the Board has done so.

Despite opportunities to present argument or additional evidence
with respect to the appellant's claims, the appellant has not
identified any deficiency in the June 2000 Board decision, either
in submissions to the Court or directly to the Board, nor has she
otherwise submitted any additional argument or evidence to VA since
the Board's June 2000 decision, despite being invited to do so by
the Board in June 2001.

The Board has carefully reviewed its June 2000 decision and cannot
identify any deficiency in the decision. However, to satisfy the
statutory requirement that

13 -

reasons and bases be provided for its decision, see 38 U.S.C.A.
7104(d), the Board will again explain why the appellant's claim is
denied.

As set forth above, service connection for the cause of the
veteran's death may be granted if a service-connected disability is
determined to have been either the principal or a contributory
cause of death. The critical inquiries in this matter are whether
the veteran sustained any disease or disorder that may be directly
or presumptively linked to his service and if so, whether that
disorder caused his death within the meaning of law.

The veteran had not been granted service connection for any
disability during his lifetime. The veteran sought service
connection in May 1972 for certain disorders that are presumptively
established as related to POW status, including beriberi. However,
his claim was deemed to be abandoned due to the veteran's failure
to provide substantiating information that he had the diseases in
question. See 38 C.F.R. 3.309(c) (2001). There was then, and there
are now, of record no diagnoses that the veteran had any of the
presumptively linked disorders at the time of his death. In
particular, the record does not reflect that the veteran was ever
diagnosed to have beriberi or beriberi heart disease.

The record does not reflect, and the appellant does not contend,
that the veteran's cerebrovascular thrombosis existed during his
USAFFE service or to a compensable degree within one year
thereafter, that is by July 1947. There exists some evidence of
cerebral thrombosis in 1965, close to twenty years after the
veteran left United States service. It should be noted that the
veteran's Philippine Army service from July 1946 to December 1965
is not qualifying service. See 38 U.S.C.A. 107(a) (West Supp.
2001).

In short, the medical evidence of record reflecting the state of
the veteran's health during his USAFFE service indicates that it
was entirely normal. There is no

- 14 -

evidence that he had either bronchopneumonia or cerebral vascular
thrombosis at the time of his discharge from USAFFE service. There
is no evidence indicating that he had cardiovascular disease in
service or within one year of service. There is no evidence
indicating that he suffered from any POW-related disease at any
point in his life. Thus, there is no basis in the record to support
a grant of service connection for the cause of the veteran's death
nearly forty years after the close of his USAFFE service.

Although the appellant has argued that a connection exists between
the veteran's service and his death, it is now well-established
that the appellant, as a layperson, is not qualified to render
medical opinions regarding the etiology of disorders and
disabilities, and her opinion is entitled to no weight. See Cromley
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2
Vet. App. 492, 495 (1992).

In January 1999, the appellant referred to the veteran's tobacco
use as a factor in his death. She did not mention the veteran's
military service in connection with his alleged tobacco use, and
there is otherwise no evidence of record which indicates that he
smoked tobacco during his service in the United States military,
much less evidence which implicates tobacco use as a factor in the
veteran's death. Moreover, as indicated above, her opinion as to
medical matters such as cause of death carries no weight. In any
event, as noted by the RO in a July 1999 Supplemental Statement of
the Case, service connection for death or disability may not be
predicated on the use of tobacco products during service. See 38
U.S.C.A. 1103 (West Supp. 2001).

In summary, the Board concludes that the preponderance of the
evidence of record is against the appellant's claim for service
connection for the cause of the veteran's death. The benefit sought
on appeal is accordingly denied.

15 -

ORDER 

Service connection for the cause of the veteran's death is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 16 -



